AFFIRM; and Opinion Filed January 25, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00249-CR

                                OCTAVIO PUENTE, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F16-55240-K

                              MEMORANDUM OPINION
                          Before Justices Myers, Molberg, and Osborne
                                   Opinion by Justice Osborne
       A jury convicted Octavio Puente for continuous sexual abuse of a child younger than

fourteen years of age. The trial court assessed punishment at forty-three years’ imprisonment. On

appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978) (determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. We advised appellant of his right to file a pro se response, but he did not

file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Leslie Osborne/_____________________
                                                     LESLIE OSBORNE
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180249F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 OCTAVIO PUENTE, Appellant                         On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
 No. 05-18-00249-CR         V.                     Trial Court Cause No. F16-55240-K.
                                                   Opinion delivered by Justice Osborne.
 THE STATE OF TEXAS, Appellee                      Justices Myers and Molberg participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 25th day of January, 2019.




                                             –3–